UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2573



DUDLEY MILAM, JR., on behalf of my wife, Ola
M. Milam,

                                              Plaintiff - Appellant,

          versus


CITY OF DANVILLE, VIRGINIA, by and through its
Division of Social Services; BETTY T. ROGERS,
Supervisor of Adult Services; JERRELL TOMMY
SPENCER, Adult Services; DALE M. WILEY, Attor-
ney and guardian of Ola M. Milam,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-00-56-4)


Submitted:   April 12, 2001                 Decided:   April 17, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dudley Milam, Jr., Appellant Pro Se. Jeremy E. Carroll, DANIEL,
VAUGHAN, MEDLEY & SMITHERMAN, P.C., Danville, Virginia; Carlene
Booth Johnson, PERRY & WINDELS, Dillwyn, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dudley Milam, Jr. appeals the district court’s order denying

relief on his civil action as barred by the applicable statute of

limitations.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    Milam v. City of Danville,

No. CA-00-56-4 (W.D. Va. Nov. 29, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2